Fourth Court of Appeals
                                 San Antonio, Texas
                                     November 10, 2016

                                    No. 04-16-00500-CR

                                      Nicholas LOPEZ,
                                          Appellant

                                              v.

                                    The STATE of Texas,
                                          Appellee

                From the 81st Judicial District Court, Atascosa County, Texas
                              Trial Court No. 15-01-0025-CRA
                        Honorable Donna S. Rayes, Judge Presiding


                                       ORDER
        On October 24, 2016, this court received appellant’s brief. Appellant’s brief violates
Texas Rule of Appellate Procedure 9.10(b) in that appellant’s brief contains sensitive data,
specifically the names of persons who were minors at the time the offense was committed. See
TEX. R. APP. P. 9.10(a)(3).

       We, therefore, ORDER that appellant’s brief is STRICKEN. We further ORDER
appellant’s attorney to file an amended appellant’s brief in compliance with TRAP 9.10 on or
before November 28, 2016.

                                                   _________________________________
                                                   Jason Pulliam, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 10th day of November, 2016.



                                                   ___________________________________
                                                   Keith E. Hottle
                                                   Clerk of Court